                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:18-cv-00181-FDW

GREGORY H. JONES,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                         ORDER
                                    )
FNU RICKMAN, et al.,                )
                                    )
                  Defendants.       )
____________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Amended Complaint,

filed under 42 U.S.C. § 1983. [Doc. 16]. See 28 U.S.C. §§ 1915(e)(2); 1915A. On January 3,

2019, the Court received Plaintiff’s filing fee.

I.     BACKGROUND

       Pro se Plaintiff Gregory H. Jones (“Plaintiff”), a North Carolina state inmate currently

incarcerated at Alexander Correctional Institution in Taylorsville, North Carolina, filed his original

Complaint on November 13, 2018, pursuant to 42 U.S.C. § 1983. On initial review of the original

Complaint, this Court found that Plaintiff’s Complaint suffered from numerous deficiencies and

allowed Plaintiff 30 days to file an Amended Complaint to cure those deficiencies. [Doc. 11].

       On June 14, 2019, the Plaintiff timely filed his Amended Complaint. [Doc. 16]. In the

Amended Complaint, the Plaintiff names as Defendants, in their individual and official capacities:

(1) FNU Rickman, identified as a dentist employed by the North Carolina Department of Public

Safety (NCDPS); (2) FNU Townsend, identified as a dentist employed by the NCDPS; (3) FNU

Abreu, identified as a dentist employed by the NCDPS; and (4) Eric Hooks, identified as the
Secretary of the NCDPS.1 Plaintiff claims that these Defendants violated his Eighth Amendment

rights by their deliberate indifference to his serious medical needs. Specifically, Plaintiff alleges

that between December 2016 and November 2018, while incarcerated at Alexander Correctional

Institution and Mountain View Correctional Institution, he was denied necessary dental care by

Defendants Rickman, Townsend, and Abreu pursuant to NCDPS policy, adopted by Defendant

Hooks, that provides for long outdated and inadequate dental care. [Doc. 16 at 15-16; Doc. 16-1

at 1-3].

           Further, Plaintiff alleges that the denial of adequate dental care is motivated by cost alone

without regard to modern medical standards. [Id. at 13-16]. As a result of the inadequate care

provided by the Defendant dentists, Plaintiff claims to have suffered tooth abscess, broken teeth,

significant pain, and other injury so extensive that he cannot be treated with a partial plate. Rather,

Plaintiff must now have his remaining teeth extracted and wait over a year for dentures. Plaintiff

seeks injunctive and declaratory relief and damages. [Id. at 5].

II.        STANDARD OF REVIEW

           “Notwithstanding any filing fee … that may have been paid,” the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that it is “frivolous or

malicious [or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

Furthermore, § 1915A requires an initial review of a “complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a governmental entity,” and



1
 Plaintiff describes conduct by other individuals in the body of his Complaint after stating, “So I must
name all policymakers as defendants and challenge their policy too. This is not a case of respondeat
superior. All defendant are policymakers, except the dentists.” [Doc. 16 at 15]. These individuals
include Kenneth Lassiter, Christopher Murray, Paula Smith, Dora Plummer, James Claire, and Donna L.
Woodruff. The Plaintiff, however, does not name these individuals as Defendants in this case. [See id. at
2-3]. If Plaintiff intended to and wishes to name these individuals as Defendants at this stage, he must file
a proper motion with the Court.
                                                     2
the court must identify cognizable claims or dismiss the complaint, or any portion of the complaint,

if the complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted;

or seeks monetary relief from a defendant who is immune from such relief. In its frivolity review,

this Court must determine whether the Complaint raises an indisputably meritless legal theory or

is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

III.   DISCUSSION

       Claims under 42 U.S.C. § 1983 based on an alleged lack of or inappropriate medical

treatment fall within the Eighth Amendment’s prohibition against cruel and unusual punishment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a

plaintiff must show a “deliberate indifference to serious medical needs” of the inmate. Id.

“Deliberate indifference requires a showing that the defendants actually knew of and disregarded

a substantial risk of serious injury to the detainee or that they actually knew of and ignored a

detainee’s serious need for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

Cir. 2001) (citations omitted). “To establish that a health care provider’s actions constitute

deliberate indifference to a serious medical need, the treatment must be so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

       Allegations that might be sufficient to support negligence and medical malpractice claims

do not, without more, rise to the level of a cognizable § 1983 claim. Estelle, 429 U.S. at 106;

Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high

standard—a showing of mere negligence will not meet it.”). To be found liable under the Eighth

Amendment, a prison official must know of and consciously or intentionally disregard “an



                                                 3
excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); Johnson

v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). “[E]ven if a prison doctor is mistaken or negligent

in his diagnosis or treatment, no constitutional issue is raised absent evidence of abuse, intentional

mistreatment, or denial of medical attention.” Stokes v. Hurdle, 393 F. Supp. 757, 762 (D. Md.

1975), aff’d, 535 F.2d 1250 (4th Cir. 1976). The constitutional right is to medical care. No right

exists to the type or scope of care desired by the individual prisoner. Id. at 763. Therefore, a

disagreement “between an inmate and a physician over the inmate’s proper medical care [does]

not state a § 1983 claim unless exceptional circumstances are alleged.” Wright v. Collins, 766

F.2d 841, 849 (4th Cir. 1985) (dismissing the plaintiff’s § 1983 claim against a defendant physician

for allegedly discharging the plaintiff too early from a medical clinic, as such claim did not rise to

the level of deliberate indifference but would, “at most, constitute a claim of medical

malpractice”).

       Taking Plaintiff’s allegations as true and drawing all reasonable inferences therefrom, the

Court finds that the Plaintiff has stated a claim against Defendants for deliberate indifference to

Plaintiff’s serious medical needs in violation of Plaintiff’s Eighth Amendment right to be free from

cruel and unusual punishment.

IV.    CONCLUSION

       In sum, the Complaint survives initial review under 28 U.S.C. § 1915(e) and 28 U.S.C.

§1915A.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Amended Complaint [Doc. 16] survives initial review under § 1915(e) and

           28 U.S.C. § 1915A.

       2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive



                                                  4
  service of process for current and former employees of the North Carolina Department

  of Public Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The

  Clerk of Court shall commence the procedure for waiver of service as set forth in Local

  Rule 4.3 for Defendants FNU Rickman, FNU Townsend, FNU Abreu, and Eric Hooks,

  who are current or former employees of NCDPS.

IT IS SO ORDERED.
                               Signed: June 20, 2019




                                       5
